
	

113 HR 4149 IH: Help Hire our Heroes Act
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4149
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2014
			Ms. Brownley of California (for herself and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committees on Ways and Means and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the VOW to Hire Heroes Act of 2011 to extend the Veterans Retraining Assistance Program,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Help Hire our Heroes Act.
		2.Extension of Veterans Retraining Assistance Program
			Section 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 38 U.S.C. 4100 note) is
			 amended—
			(1)in subsection (a)(2)(B), by striking March 31 and inserting September 30; and
			(2)in subsection (k), by striking March 31 and inserting September 30.
			3.Transfer from Leaking Underground Storage Tank Trust Fund to Veterans Retraining Assistance Program
			Subsection (c) of section 9508 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
			
				(3)Transfer to Department of Veterans AffairsOut of amounts in the Leaking Underground Storage Tank Trust Fund there is hereby appropriated
			 $270,000,000 to be transferred to the Veterans Benefits Administration—Readjustment Benefits account of the Department of Veterans Affairs for the Veterans Retraining Assistance Program under
			 section 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 38
			 U.S.C. 4100 note), to remain available until expended..
		
